Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a system (claim 1) and method (claim 3), thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, are directed to both methods of organizing human activities. With regard to organizing human activities, the claims involve fundamental economic activities and commercial interactions in the form of sales activities. The claims provide  a system and method of split testing where A/B testing is performed in order to show a web page of the an internet application running on a client device to users in different variations and to allow action to be taken according to the-usage behavior of the users. Such activities are tied to both fundamental economic practices and sales activities as they involve a process of setting up a value added offer. Accordingly, the claims recite an abstract idea.
Independent claims 1, 3 include substantially the same limitations and thus claim 3 will be used as representative of the independent claims. The following limitations considered are merely descriptive of abstract concepts:
sending a request to an A/B test server by the client device in order to obtain A/B test information for a relevant web page and cache keys created specially for the A/B test groups, if the client device is included in the A/B test group; transmitting the test information, test group information and cache key information to the client device by the test server, transmitting the cache key information to the cache server by the client device in order to access the content of the web page, if the URL and cache key combination of the web page is already registered in the cache server; sending the result of the page to the client device by the cache server, if the cache key and URL information for the web page are not available on the cache server; sending a request with together URL information and cache key to the application server by the cache server in order to reach the content of the web page for obtaining the result of the relevant web page, recording in the cache server the data came from the application server by combining it with the URL and cache key information and, sending the related web page content to the client device. 
The following limitations of the dependent claims are considered as merely descriptive of abstract concepts:
a back cache server where there is the page content for the client device and
a web server that allows the page content specific to the test group to be detected and sent to the client device (claim 2); sending the URL and cache key that came from the cache server, by the application server in order to receive the page content from a back cache server if the URL and cache key combination of the web page was previously registered on the back cache server; sending the result of the web page to the client device if the URL and cache key combination of the web page is not found in the back cache server; sending a request for the web page with together the cache key information to the web server by the back cache server, sending the page content that is prepared in the web server for the relevant group by using the cache key of the test group, to the other back cache server as response, caching the response that came from the web server by combining it with the URL information and cache key of the website by the back cache server, sending the web page related response that came from the web server to the application server by the back cache server sending the web page content which is prepared in the application server by using the result of A/B test group came from the back cache server, to the cache server (claim 4); displaying the same web page content of an internet application with different contents for different test groups by being created according to the cache and cache keys of the internet application running on the client device and, performing the A/B testing although there is cache related to the internet application (claim 5); displaying the same web page content of an internet application with different contents for different test groups by being created according to the cache and cache keys of the internet application running on the client device and, performing the A/B testing although there is cache related to the internet application (claim 6).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a client device, test server, cache server, application server, web server. When considered individually and as an ordered combination, the client device, test server, cache server, application server, web server, merely use generic computing devices as a tool to implement the abstract idea. The testing interface as claimed is a generic interface which does not include any particular interface elements that could be construed as an improvement to an interface and thus constitutes a general link to a computing environment. Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claim(s), when considered individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration into a practical application, the additional elements amount to using generic computing devices as a tool to implement the abstract idea and provide a general link to a particular field of use or technological environment (i.e. online commerce, computing ). As a result the claims do not provide an inventive concept and are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (20190236687) in view of Young et al. (20150026522). 
As per Claim 1,
Tang discloses a system for allowing A/B testing to be performed in order to show a web page  of an internet application running on a client device to users in different variations and to allow action to be taken according to usage behavior of the users, the system comprising:
a client device for internet application users (par 44),
a test server that allows data of A/B testing applied on users to be obtained (par 67), and
a cache server where there is page content for client device (par 32, 44).
Tang does not explicitly disclose:
an application server for an internet application that allows displaying of page content.

However, Young discloses:
an application server for an internet application that allows displaying of page content (par 20, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Young’s an application server for an internet application that allows displaying of page content to Tang’s system for allowing A/B testing to be performed in order to show a web page of an internet application running on a client device to users in different variations and to allow action to be taken according to usage behavior of the users. One would be motivated to do this in order to provide winning treatments in connection with A/B testing of mobile applications for making improvements to webpages and other online content (Young par 2,3).
As per claim 2,
Tang discloses:
a back cache server where there is the page content for the client device (par 32, 44), and
a web server that allows the page content specific to the test group to be detected and sent to the client device (par 2, 32).
	As per claim 3,
Tang discloses:
a method for allowing A/B testing to be performed in order to show a web page of the an internet application running on a client device to users in different variations and to allow action to be taken according to the-usage behavior of the users, the method comprising the following steps:
sending a request to an A/B test server by the client device in order to obtain A/B test information for a relevant web page and cache keys created specially for the A/B test groups (par 40),
if the client device is included in the A/B test group; transmitting the test information, test group information and cache key information to the client device by the test server (par 35, 40),
transmitting the cache key information to the cache server by the client device in order to access the content of the web page (par 40),
if the URL and cache key combination of the web page is already registered in the cache server; sending the result of the page to the client device by the cache server (par 32, 44),

if the cache key and URL information for the web page are not available on the cache server; sending a request with together URL information and cache key to the application server by the cache server in order to reach the content of the web page for obtaining the result of the relevant web page (par 32, 44),
Young discloses recording in the cache server the data came from the application server by combining it with the URL and cache key information and, sending the related web page content to the client device (par 20, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Young’s recording in the cache server the data came from the application server by combining it with the URL and cache key information and, sending the related web page content to the client device to Tang’s system for allowing A/B testing to be performed in order to show a web page of an internet application running on a client device to users in different variations and to allow action to be taken according to usage behavior of the users. One would be motivated to do this in order to provide winning treatments in connection with A/B testing of mobile applications for making improvements to webpages and other online content (Young par 2,3).
As per claim 4,
	Tang discloses:
sending the URL and cache key that came from the cache server, by the application server in order to receive the page content from a back cache server (par 40),
if the URL and cache key combination of the web page was previously registered on the back cache server; sending the result of the web page to the client device (par 32, 44),
if the URL and cache key combination of the web page is not found in the back cache server; sending a request for the web page with together the cache key information to the web server by the back cache server (par 32, 44),
	sending the page content that is prepared in the web server for the relevant group by using the cache key of the test group, to the other back cache server as response (par 40),
caching the response that came from the web server by combining it with the URL information and cache key of the website by the back cache server (par 44),
	Young discloses:
sending the web page related response that came from the web server to the application server by the back cache server (par 20, 26),
sending the web page content which is prepared in the application server by using the result of A/B test group came from the back cache server, to the cache server (par 20, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Young’s sending the web page related response that came from the web server to the application server by the back cache server, sending the web page content which is prepared in the application server by using the result of A/B test group came from the back cache server, to the cache server to Tang’s system for allowing A/B testing to be performed in order to show a web page of an internet application running on a client device to users in different variations and to allow action to be taken according to usage behavior of the users. One would be motivated to do this in order to provide winning treatments in connection with A/B testing of mobile applications for making improvements to webpages and other online content (Young par 2,3).
	As per claim 5,
	Tang discloses:
displaying the same web page content of an internet application with different contents for different test groups by being created according to the cache and cache keys of the internet application running on the client device and, performing the A/B testing although there is cache related to the internet application (par 32, 44).
	As per claim 6,
	Young discloses:
displaying the same web page content of an internet application with different contents for different test groups by being created according to the cache and cache keys of the internet application running on the client device and, performing the A/B testing although there is cache related to the internet application (par 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Young’s displaying the same web page content of an internet application with different contents for different test groups by being created according to the cache and cache keys of the internet application running on the client device and, performing the A/B testing although there is cache related to the internet application to Tang’s system for allowing A/B testing to be performed in order to show a web page of an internet application running on a client device to users in different variations and to allow action to be taken according to usage behavior of the users. One would be motivated to do this in order to provide winning treatments in connection with A/B testing of mobile applications for making improvements to webpages and other online content (Young par 2,3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3682